UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7150



GEORGE SAMUEL GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


DOCTOR SHAW, Psychiatrist; MR. ALLEN, Unit-8
Manager; MR. WILLIAMS, Unit 8-Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-887)


Submitted:   January 31, 2000          Decided:     February 11, 2000


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Green, Jr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Green v. Shaw, No. CA-97-887

(E.D. Va. Aug. 20, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 19, 1999, the district court’s records show that it was
entered on the docket sheet on August 20, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2